     Case 3:20-cr-00020-CAB Document 12 Filed 01/07/20 PageID.13 Page 1 of 2


                                                                                            4
                                                                            -.

                                                                 FILED
1
                                                                                  -
 2                                                                JAN     7 2020
                                                                                  _J
 3
                                                              CLERK, U.S. DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA
 4                                                        BY                   :      DEPUTY


 5
                                UNITED STATES DISTRICT COURT
 6
                              SOUTHERN DISTRICT OF CALIFORNIA
 7
                                                                         20CR0020 -LAB
- 8 II UNITED STATES OF AMERICA,                        Case No.:

 9                              Plaintif f,             I N F O R MA T I O N

10             v.
                                                        Title 8, U.S.C., Sec.
11 II LUIS ALBERTO VALVERDE-RAMIREZ,                    1326(a) and (b) - Attempte d
                                                        Reentry of Removed Alien
12 II                           Defendan t.             (Felony)
13

14             The United Stat~s Attorney charges:

15             On · or about . December 3,    2019,   within the Southern District of

16 II Californ ia,      defendan t   LUIS     ALBERTO   VALVERDE-RAMIREZ;              an       alien,

17 II knowingl y and intentio nally attempte d t9 enter the United States of

1811Ame rica with the purpose, i.e., consciou s desire, to enter the United

19 II States without       the express       consent of the Attorney General                    of the

20IIUnit~ d States or his/her designat ed successo r,               the Secretar y of the

21 II Departme nt of Homeland Security , after having been previous ly excluded ,

22 II deported and removed from the United States, and not having obtained

23 II said express consent to reapply for admissio n thereto; and committe d

24 llan overt act to wit, crossing the border from Mexico into the United
25 II States,       that was a substan tial step towards committi ng the offense,

26      all in violatio n of Title 8, United States Code, Section 1326(a) and

27      (b).

28
        SLE:ym:1 /6/2020
     Case 3:20-cr-00020-CAB Document 12 Filed 01/07/20 PageID.14 Page 2 of 2




 1 II      It is further alleged that defendan t was removed from the United

 2 II States subseque nt to June 18, 2019.

 3   II

. 4 11
     II
           DATED:   fb_j~
 5                                           ROBERTS . BREWER, JR.
                                             United State$ A t t o r ~
 6

 7                                               ~~         \ ~


 8                                           STEV() LEE
                                             Special Assistan t U.S. Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
